DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on 02/01/2021 in which claims 1, 11, and 21 were amended and claims 1-17 and 21-23 were presented for further examination.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview followed with an email from Jim Liang (Reg. No. 51,945) on 06/02/2021.

Please cancel claims 21-23, add claims 24-26, and amend claim 11 as follow:

11.	(Currently Amended)  A computing device, comprising:
a processor; and
a memory containing instructions executable by the processor to cause the computing device to:
output, at the client device, an editing user interface configured to facilitate editing of a webpage having a plug-in embedded in the webpage, the 
receive, via the outputted editing user interface, a user input representing a new value to one of the configuration properties of the at least one script of the plug-in embedded in the webpage, the new value modifying an execution configuration of the at least one script of the plug-in corresponding to the one of the configuration properties; and 
upon receiving an additional user input to serialize the web page in the first format for storage, generate the serialized web page in the first format by:
identifying a list of the configuration properties of the at least one script of the plug-in for adding to the serialized web page in the first format of the webpage according to a manifest of the plug-in; and
for each configuration property in the identified list of configuration properties:
copying, from the each configuration property, a property value corresponding to the each configuration property of the at least one script into a data object to be included in the serialize webpage;
formatting the data object having the copied property value according to the first format of the webpage; and
adding the formatted data object having the copied property value of the at least one script to the serialized web page in the first format.


24. 	(New)  A non-transitory computer storage medium storing instructions executable by a processor of a computer to cause the computer to:
output, at the client device, an editing user interface configured to facilitate editing of a webpage having a plug-in embedded in the webpage, the webpage having multiple webpage objects in a first format and the plug-in including at least one script configured to be executed by a web browser to provide a designed user experience in the web page, wherein the plug-in includes multiple configuration properties of the at least one script and is in a second format different than the first format of the webpage, wherein the multiple configuration properties individually include a property value corresponding to an execution configuration of the at least one script of the plug-in;
receive, via the outputted editing user interface, a user input representing a new value to one of the configuration properties of the at least one script of the plug-in embedded in the webpage, the new value modifying an execution configuration of the at least one script of the plug-in corresponding to the one of the configuration properties; and 
upon receiving an additional user input to serialize the web page in the first format for storage, generate the serialized web page in the first format by:
identifying a list of the configuration properties of the at least one script of the plug-in for adding to the serialized web page in the first format of the webpage according to a manifest of the plug-in; and
for each configuration property in the identified list of configuration properties:
copying, from the each configuration property, a property value corresponding to the each configuration property of the at least one script into a data object to be included in the serialize webpage;

adding the formatted data object having the copied property value of the at least one script to the serialized web page in the first format.
25. 	(New)  The non-transitory computer storage medium of claim 24 further comprising additional instructions executable by the processor to cause the computer to:
for each configuration property in the identified list of plug-in properties:
identify metadata for the each configuration property; 
format the metadata in the first format; and
add the formatted metadata to the serialized web page in association with the formatted data object having the copied property value.
26. 	(New)  The non-transitory computer storage medium of claim 24 further comprising additional instructions executable by the processor to cause the computer to:
for each of configuration property in the identified list of plug-in properties:
identify metadata for the each of configuration property, the metadata including a type of the each of configuration property,
format the metadata in the first format, and
add the formatted metadata to the serialized web page.




Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: 

The present application is directed to a method, computer system and a computer program product for serializing plug-in data in a web page. The closest prior art Fitzpatrick (US 2017/0090734) and Kunze (US 2017/0337168) alone, or, in combination, fails to anticipate or render obvious the recited features of :
“upon receiving an additional user input to serialize the edited web page for storage, 
identifying a subset of the configuration properties of the at least one script of the plug-in for inclusion in the serialized web page according to a manifest of the plug-in; and
for each configuration property in the identified subset of the configuration properties:
copying, from the each configuration property in the identified subset of the configuration properties, a property value corresponding to the each configuration property of the at least one script of the plug-in into a data object to be included in the serialized webpage; 
formatting the data object having the copied property value according to the first format of the webpage; and
serializing the web page by adding the formatted data object having the copied property value of the property of the at least one script of the plug-in to the serialized web page”.
in conjunction with other features of the independent and dependent claims are not taught nor suggested by the prior art made of record (See PTO-892 and 1449). Therefore, the pending claims 1-17 and 24-26, and 17-20 (renumbered 1-20) are hereby allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
2014/0258063
2014/0173414
2013/0318148
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAHCEN ENNAJI whose telephone number is (313)446-6572.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-






/LAHCEN ENNAJI/Examiner, Art Unit 2156   

/MATTHEW ELL/Primary Examiner, Art Unit 2145